department of the treasury employer_identification_number contact person - id number contact telephone number vil dollar_figure internal_revenue_service p o box cincinnati oh release number release date date date legend b state c organization d state e building f date t dollars amount u dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you were incorporated in the state of b you wish to set_aside a grant totaling t dollars for c c is a public charity exempt under sec_501 of the code c is organized under the laws of the state of d as a public charity under sec_509 c among other things promotes history in its local area including the e the e is a historically and culturally significant structure a national treasure and an important piece of central d’s heritage c has proposed a project to preserve and restore the exterior of the e the project the e is included on the national register of historic places the total cost of the project is estimated to be approximately u dollars the purpose of the grant is to assist in funding the project you have entered into an agreement with c pursuant to the terms of the agreement you will make a matching grant of t dollars to fund one-third of the estimated cost of the project it is anticipated that the remaining two-thirds of the cost of the project will be funded by donations and grants made to c as a result of fundraising activities undertaken by c in response to c’s matching grant challenge the project can be better accomplished by use of a set-aside the purpose of the grant requires the use of a matching-grant program and the preservation of control_over the long-term project both of which can be better accomplished by use of a set-aside regarding the matching-grant program you believe that the program is necessary to stimulate grants to c from the community-at-large you believe that due to the extent and cost of the rehabilitation and restoration needed for the e grants from the community-at-large must form an essential and significant part of the project funding through your matching-grant program you hope to encourage other donors to support the project the approximate three-year period provided in the agreement to raise the necessary matching funds has been mutually agreed by you and c as allowing sufficient time for c to complete its anticipated capital campaign for the project under the terms of the agreement if c raises the matching funds and satisfies certain other conditions of the agreement you will disburse the funds to c in a lump sum within business days after satisfaction of these conditions upon receipt of the funds from you c will deposit the funds in a separate interest-bearing account the project account subject_to the satisfaction of all of the conditions set forth in the agreement c may make disbursements from the project account to pay reimbursable costs of the project provided that unless otherwise agreed by you disbursements from the project account are limited to one-third of the total reimbursable costs incurred in connection with the project to the date of disbursement the agreement further specifies that c must use your gift solely for reimbursable costs incurred in connection with the project and for no other purpose the payment must be made to c no later than f which is less than months from the date of the set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if g b it meets the requirements of section sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
